Exhibit 10.3

 

GRAPHIC [g42081kwi001.jpg]

 

STOCK OWNERSHIP GUIDELINES

 

 

EFFECTIVE DATE: FEBRUARY 10, 2016

LAST REVIEWED: NOVEMBER 4, 2015

 

The Board of Directors (the “Board”) of PacWest Bancorp (the “Company”) believes
that significant stock ownership by the Company’s senior officers and directors
will further align their interests with those of the Company’s stockholders and
will promote our long-term business objectives. Therefore, the Board has adopted
the following common stock ownership guidelines.

 

OFFICERS

 

Officers will be expected to own Company common stock having a value equal to at
least five times base salary in the case of our CEO and three times base salary
in the case of our other officers who are direct reports to the CEO.

 

Officers will be expected to meet the applicable ownership threshold within five
years of the later of December 11, 2014 or the date of their appointment to the
applicable position.

 

NON-EMPLOYEE DIRECTORS

 

Non-employee directors will be expected to own Company common stock having a
value equal to at least five times their annual cash retainer.

 

Non-employee directors will be expected to meet the applicable ownership
threshold within five years of the later of May 16, 2016 or the date of their
election or appointment to the Board.

 

APPROVAL AND ADMINISTRATION

 

The level of compliance with these guidelines will be determined on an annual
basis by the Compensation, Nominating and Corporate Governance Committee (the
“CNG Committee”) and reported to the Board.  For purposes of such determination,
stock ownership will be determined from the totals on Table 1 of an SEC Form 4
other than unvested time-based restricted stock awards, and which excludes
outstanding stock options and stock appreciation rights (whether or not
vested).  To calculate the value of an officer’s or director’s shares of common
stock, this total shall be multiplied by the highest share price in the
preceding 52 week period.

 

These guidelines may be waived at the discretion of the CNG Committee with
respect to any particular officer or director or based on bona fide personal
financial need or hardship, other special circumstances or if compliance would
prevent an officer or director from complying with law, regulation or a court
order, as in the case of a divorce settlement.

 

The CNG Committee shall review these Stock Ownership Guidelines no less than
annually.

 

--------------------------------------------------------------------------------